                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CLARENCE CATHEY                                  §

VS.                                              §                 CIVIL ACTION NO. 9:20cv141

LORIE DAVIS, ET AL.                              §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Clarence Cathey, an inmate at the Eastham Unit, proceeding pro se, brought the

above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends granting plaintiff’s motion to dismiss and dismissing this action without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. It is

       ORDERED that plaintiff’s motion to dismiss is GRANTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendations.
                 So ORDERED and SIGNED, May 01, 2021.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge
